Name: Commission Regulation (EEC) No 3536/89 of 27 November 1989 on the supply of various consignments of cereals to Sri Lanka as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  plant product;  cooperation policy
 Date Published: nan

 28 . 11 . 89 Official Journal of the European Communities No L 347/17 COMMISSION REGULATION (EEC) No 3536/89 of 27 November 1989 on the supply of various consignments of cereals to Sri Lanka as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 20 July 1989 on the supply of food aid to Sri Lanka, the Commission allocated to that country 20 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to Sri Lanka in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . O OJ No L 172, 21 . 6 . 1989, p. 1 . Ã  OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 347/ 18 Official Journal of the European Communities 28 . 11 . 89 ANNEX 1 . Operation No ('): 720/89 2. Programme : 1989 3. Recipient : Sri Lanka (Chairman of the Cooperative Wholesale Establishment) 4. Representative of the recipient (2) : Mr Ariyaratne, Embassy of Sri Lanka, avenue des Arts 21-22, B-1040 Bruxelles, tel. 230 48 90 ; Sri-Lanka : Cooperative Wholesale Establishment, telex 21141 SATHOSA CE 5. Place or country of destination : Sri Lanka 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.l ); specific characteristics : moisture content : 13,5% maximum 8. Total quantity : 20 000 9. Number of lots : one 10. Packaging and marking : in bulk 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Trincomalee 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 . 12. 1989  15. 1 . 1990 18 . Deadline for the supply : 15 . 2. 1990 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 12. 12. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19. 12. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  20. 1 . 1990 (c) deadline for the supply : 15. 2. 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 21 . 11 . 1989, fixed by Regulation (EEC) No 3261 /89 in OJ No L 317, 31 . 10 . 1989, p. 14 28 . 11 . 89 No L 347/ 19Uthcial journal ot the European communities Notes : (') The operation number is to be quoted in all correspondence. (J) Commission delegate to contact by the successful tenderer : Mr Houliston, YMCA, Cultural Centre Building, Jai Singh Road, New Dehli 1 ; tel. 34 42 22, 35 04 30, telex 3161315. (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. 0 Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regulation (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appro ­ priate, the monetary and accession compensatory amounts, the representative rate and the monetary coef ­ ficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.